Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rowsey (US publication no 20160030829).  Rowsey discloses a viewing system comprising: a set of sides (80, figure 3) connected to each other; a triangular prism  (figures 2 and 3) defined by the set of sides; a composite viewing angle defined by the set of sides; and, a set of displays (LCD screens 48, figure ) connected to the set of sides (see paragraph [0017]).  

Regarding claim 16, Rowsey discloses wherein the set of sides comprises: a first side (80); a second side (80) connected to the first side; and, a third side (80) connected to the first side and to the second side.  
Regarding claim 17, Rowsey discloses wherein the composite viewing angle comprises: a first viewing angle associated with the first side; a second viewing angle associated with the second side; and, a third viewing angle associated with the third side (figures 1-3).  
Regarding claim 18, Rowsey discloses a method for providing a 360-degree viewing angle comprising the steps of: 20005.0101US11.20210502.4 14Attorney Docket No.: 20005.0101USI1Patent providing a tri-directional bracket (12, figures 1-3); and, mounting a set of displays (48, figure 1) to the tri-directional bracket.  
Regarding claim 19, Rowsey discloses further comprising the step of connecting the tri-directional bracket to a mounting structure (22, figure 1).  
Regarding claim 20,  Rowsey discloses further comprising the step of displaying information on the set of displays (50, figure 1).  
Claims 12 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gibson et al (US patent no. 6256912).  Gibson discloses a viewing system comprising: a set of sides (38, figure 3) connected to each other; a triangular prism  (figures 2, figure 11) defined by the set of sides; a composite viewing angle defined by the set of sides; and, a set of displays (22 and dashlines, figure 3) connected to the set of sides.  

Regarding claim 17, Gibson discloses wherein the composite viewing angle comprises: a first viewing angle associated with the first side; a second viewing angle associated with the second side; and, a third viewing angle associated with the third side (figures 2 and 3).  
Regarding claim 18, Gibson discloses a method for providing a 360-degree viewing angle comprising the steps of: 20005.0101US11.20210502.4 14Attorney Docket No.: 20005.0101USI1Patent providing a tri-directional bracket (22, figure 2); and, mounting a set of displays (dashlines, figure 3) to the tri-directional bracket.  
Regarding claim 19, Gibson discloses further comprising the step of connecting the tri-directional bracket to a mounting structure (28, figure 2 or 142 and 144, figure 11).  
Regarding claim 20,  Gibson discloses further comprising the step of displaying information on the set of displays (figure 2).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rowsey (US publication no 20160030829) in view of Howell et al (US Patent no. 5347734) and further in view of Minsky (US Patent no. 10001255).   Rowsey discloses a viewing system comprising all the claimed features of applicant’s invention as discussed above. Additionally, Rowsey discloses first end cap (25) and second end cap (26, figure 3) connected to the first, second, and third sides;  and a handle (34) connected to the first end cap (25, figure 2).
However, Rowsey does not disclose a stop cap connected to the first side, the second side, and the third side, positioned between the first end and the second end; and, a guide connected to the first side, the second side, and the third side, positioned between the stop cap and the second end cap or first and second end caps with holes.  
Howell discloses a bracket for displaying information comprising: a first side (32); a second side (32) connected to the first side; a third side (32) connected to the second side and first side; a first end cap (upper triangle 24) with a triangular opening/hole connected to the first side, the second side, and the third side at a first end; a second end cap (lower triangle 24) with a triangular opening/hole, connected to the first side, the second side, and the third side at a second end, opposite the first end; a stop cap (46, figure 2) connected to the first side, the second side, and the third side, positioned between the first end and the second end; and, a guide (50) positioned between the stop cap (46) and the second end cap (lower triangle 24).  It would have been obvious to one of ordinary skilled in the art to have modify the tri-directional bracket of Rowsey such that a stop cap and guide is provided to reinforce the mounting structure within the 
However, Rowsey and Howell combined does not disclose the guide connected to the first side, the second side, and the third side.  Minsky teaches in a triangular prism (6, figure 2a) provided with a guide (8) that is attached to the first, second, and third sides (6) for supporting the mounting structure (7a and 7b, figure 2a). Such connection of the guide with the sides of triangular prism has the well-known advantage of providing further reinforcement within the triangular prism.  It would have been obvious to one of ordinary skilled in the art to have modify the guide of Rowsey and Howell combined such that the guide connected to the first side, the second side, and the third side as taught by Minsky for the well-known advantage of further reinforcement support.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rowsey (US publication no 20160030829) in view of Howell et al (US Patent no. 5347734) as applied to claim 1 above, and further in view of May (US Publication no. 20080237169) .   Rowsey discloses a viewing system comprising all the claimed features of applicant’s invention as discussed above except for first, second, and third sides each with set of slots for receiving set of tabs of the stop cap and the guide.   May teaches first side (18a, figure 1), second side (12a) and third side (14a) with set of slots (65a, figure 5) for supporting and engaging tabs of a triangular stop cap (21a) and guide (21b).   It would have been obvious to one of ordinary skilled in the art to have modify the mounting arrangement of the stop cap and guide of Rowsey and Howell combined such that first, . 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining prior art of record further demonstrate stands or triangular prism brackets of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc